Citation Nr: 1550505	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-16 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A notice of disagreement was received in August 2012, a statement of the case was issued in April 2014, and a substantive appeal was received in April 2014.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ear hearing loss was noted on the October 1965 pre-induction examination report.

2.  The Veteran's preexisting right ear hearing loss did not increase in disability during service.

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.


In light of the fully favorable decision with respect to the claim of entitlement to service connection for tinnitus, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the claim of entitlement to service connection for right ear hearing loss, the Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in July 2011 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in June 2012.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, his VA medical records, and his identified available private treatment records.  The RO arranged for the Veteran to undergo a VA examination in May 2012.  The Board finds that the evidence of record is adequate for the purpose of determining entitlement to service connection, as the Board notes that the Veteran has not satisfied his burden of demonstrating a worsening of his right ear hearing loss during service.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  He essentially contends that these disabilities originated during service and have persisted since that time.  Specifically, on his May 2011 claim form, the Veteran reported that his hearing loss and tinnitus began in October 1966.  

The Board notes that the Veteran's military occupational specialty (MOS) was that of marine mechanic.  He has provided a detailed description of his in-service noise exposure in an August 2012 written statement accompanying his notice of disagreement in which he reports, in part, that he worked "in the engine room" and was "never offered ear protection from those screaming steam turbine engines & pumps."  

The Board accepts the lay description of the Veteran's in-service duties and finds that these descriptions of noise exposure are competent, credible, and consistent with his service.  See 38 U.S.C.A. § 1154(a).  The Board therefore finds that the Veteran did suffer exposure to loud noise during service.

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury or disease contracted, in the line of duty in the active military naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).
 
Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

(Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Thus, the pre-induction examination readings in this case have been converted from ASA units to ISO units.) 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only those conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A.  Right Ear Hearing Loss

Here, the Board finds that the condition of right ear hearing loss was noted upon entry into service.  Specifically, upon pre-induction audiometric testing in August 1967, evaluation showed a right ear decibel loss of 30 decibels at 4000 Hertz.  Based upon this report, some degree of right ear hearing loss was shown on the Veteran's pre-induction examination, and as such the condition was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, the Veteran's hearing acuity in his right ear was not shown to be of sound condition at induction, and thus the presumption of soundness does not attach to the claimed right ear hearing loss in this case.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his right ear hearing loss, the burden is on him to demonstrate that this pre-service condition increased in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jenson, and Horn, all supra.

For purposes of demonstrating an increase in disability in service, the question turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.

The Veteran's October 1965 pre-induction examination report includes audiometry findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
X
30

The Veteran's October 1969 separation examination report reflects that he did not undergo an audiometry examination at the time of his separation from service.  Whispered voice testing revealed findings of 15/15 bilaterally.  In light of this finding, the record evidence shows normal hearing acuity at separation, thereby indicating no worsening of hearing acuity in the right ear during service.  The absence of a worsening of the Veteran's preexisting right ear hearing loss at separation, taken together with his military noise exposure and the finding of a hearing deficit at entrance, shows the Veteran's right ear hearing loss did not increase in severity during service.  The Veteran has therefore not met the burden of showing that there was an increase in right ear hearing loss during service to establish the presumption of aggravation.  Therefore, service connection for right ear hearing loss based on aggravation is not warranted.  

B.  Tinnitus

As noted above, the Veteran contends that his tinnitus first manifested during service in 1966, and the Board has found that the Veteran did suffer exposure to loud noise during service.

It is not in dispute that the Veteran has tinnitus, as the diagnosis of tinnitus is established based on subjective complaints (and generally is incapable of objective verification); no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that he has tinnitus.  One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board finds no reason to question the credibility of his accounts.  The Veteran's account of exposure to acoustic trauma in service appears reasonably consistent with the circumstances of his service; the Board finds his explanation that he has had tinnitus ever since service not implausible, but reasonably credible.  There is nothing in the record that directly contradicts his accounts.

Resolving any reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ), the Board finds that it is shown that the Veteran's tinnitus began in service and has persisted since.  The requirements for establishing service connection are met, and service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has claimed entitlement to service connection for left ear hearing loss.  He essentially contends that this disability originated during service and has persisted since that time.  Specifically, on his May 2011 claim form, the Veteran reported that his hearing loss began in October 1966.  

As noted above, the Veteran's MOS was that of marine mechanic.  The Board has accepted his reports of noise exposure as competent, credible, and consistent with his service.  See 38 U.S.C.A. § 1154(a).  The Board has therefore found that the Veteran did suffer exposure to loud noise during service.

The Veteran underwent a VA examination in May 2012.  The resulting examination report found that an opinion on the etiology of the Veteran's hearing loss could not be provided without resort to speculation.  The examiner attributed his inability to provide such an opinion to the fact that the October 1969 separation examination report only contained a whispered voice test, and not an audiometry examination.  The examiner also determined that hearing loss did not exist prior to service, as his enlistment audiogram indicated normal hearing bilaterally, and thus did not provide an opinion on whether the right ear hearing loss was aggravated beyond normal progression in service.  

The Board finds that a new opinion is necessary in order to consider the Veteran's lay contentions.  Specifically, the Board notes that the Veteran has asserted that he first noticed hearing loss in 1966, during his military service.  These lay contentions are not contradicted by the evidence of record and must be considered by a VA examiner in rendering an opinion.

On remand, all outstanding VA medical records should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.

2.  Following completion of the above, arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of his current left ear hearing loss.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any left ear hearing loss disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should expressly discuss the Veteran's history of noise exposure (to include in-service exposure, occupational post-service exposure, and recreational noise exposure) and the lay contentions of the Veteran that he first noticed his left ear hearing loss in 1966.  Any opinion expressed must be accompanied by a complete rationale.  

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


